Citation Nr: 0716967	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-06 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from February to July 
1995, and from January 2003 to May 2004, including service in 
support of Operation Enduring Freedom in Iraq and Kuwait from 
February 2003 to August 2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In January 2006 the veteran appeared and testified at an RO 
hearing in Jackson, Mississippi.  The transcript of that 
hearing is of record.


FINDING OF FACT

Throughout the time period under review in this appeal, the 
veteran's PTSD has been productive of symptoms which have 
caused occupational and social impairment with reduced 
reliability and productivity. 


CONCLUSION OF LAW

The criteria for a schedular evaluation of 50 percent, but 
not higher, are met for PTSD.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In October 2004 the veteran was granted service connection 
for PTSD with an evaluation of 30 percent, effective May 2, 
2004.  The veteran seeks an initial disability rating in 
excess of 30 percent for his service-connected PTSD.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  

Following an initial award of service connection for a 
disability, separate ratings can be assigned for separate 
periods of time based on facts found.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be 
given to the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
evaluation will be based on all the evidence of record that 
bears on occupational and social impairment rather than 
solely on the examiner's assessment of the level of 
disability at the moment of the examination.  It is the 
responsibility of the rating specialist to interpret reports 
of examination in the light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability present.  38 C.F.R. §§ 4.2, 4.126.

Global assessment of functioning (GAF) scores, which reflect 
the psychological, social, and occupational functioning of an 
individual on a hypothetical continuum of mental health, are 
also useful indicators of the severity of a mental disorder.  
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV).  GAF scores ranging between 61 to 70 
reflect mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally indicate that the individual is 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores between 51 to 60 are 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  GAF 
scores between 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Scores between 31 to 40 range indicate 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

Under the provisions of 38 C.F.R. § 4.130, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  A 
70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, including 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  The highest rating of 100 percent is not 
warranted unless there is total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.  
Id.

Use of the phrase "such symptoms as," followed by a list of 
examples, provides guidance as to the severity of symptoms 
contemplated for each rating, in addition to permitting 
consideration of other symptoms, particular to each veteran 
and disorder, and the effect of those symptoms on the 
claimant's social and work situation.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

VA treatment records dating from June 2004 document moderate 
to severe symptoms of PTSD, including depressed mood; 
restricted, saddened affect; sleep disturbance; nightmares; 
social isolation; fatigue; agitation; anger outbursts; 
impatience; poor concentration; hypervigilance; anxiety; 
agitation; noise intolerance; self-isolation; jitteriness; 
flashbacks; suspiciousness of others; and a sense that he and 
his family are in danger.  GAF scores, which range from 35 to 
50, correspond to clinical findings of moderate to severe 
symptomatology.  See DSM-IV.  

Treatment records are corroborated by compensation and 
pension examinations done in June 2004 and October 2005.  
Although GAF scores obtained during these examinations (of 60 
and 61) suggest mild impairment, symptoms identified by both 
examiners are consistent with those documented in treatment 
notes.  In fact, the October 2005 examiner advises that the 
veteran's psychiatric disorder has caused "severe 
occupational and social impairments."  It is also noted that 
the veteran reported that he had to leave a position as a 
salesperson due to PTSD.  Taking such evidence into account, 
the Board finds that the veteran's PTSD has been manifested 
by symptomatology that results in occupational and social 
impairment with reduced reliability and productivity and 
difficulty in establishing and maintaining effective work and 
social relationships.  The criteria for a rating of 50 
percent for PTSD are therefore met during the entire time 
period under review in this appeal.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The Board does not find that the 
manifestations of PTSD have varied such that staged ratings 
should be assigned.  

Although occupational and social functioning are affected, 
the record contains no evidence of the kinds of symptoms 
contemplated by a rating of 70 percent or higher, such as 
suicidal or homicidal ideation, intent, or plan; obsessional 
rituals; intermittently illogical, obscure, or irrelevant 
speech; impaired impulse control; spatial disorientation; 
delusions, or disorientation; or grossly inappropriate 
behavior.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Indeed, 
treatment providers advise that the veteran is alert and 
oriented to person, place, and time, and that he has good 
insight and judgment.  Thought processes are organized, and 
speech is logical and goal directed.  In fact, during his RO 
hearing the veteran testified that he has returned to college 
and is making A's & B's.  College records dated as late as 
May 2006 confirm that he made the Dean's List.  Based on all 
of the evidence of record, a rating of 70 percent or higher 
is not warranted at any time during the timeframe under 
review in this appeal.  38 C.F.R. §§ 3.102, 4.2, 4.130, 
Diagnostic Code 9411.  

The Board further finds no probative evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization 
related to PTSD that would take the veteran's case so outside 
the norm as to warrant an extraschedular rating.  Nor does 
the case present such an exceptional or unusual disability 
picture so as to render impractical the application of the 
regular schedular standards.  Therefore, referral by the RO 
to the Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in May 2004 
satisfied the duty to notify provisions.  The veteran was 
apprised of the evidence needed to substantiate his claim for 
service connection.  He was informed what evidence VA would 
obtain and what evidence he should submit, or request 
assistance in obtaining, from VA.  Although it is unclear 
from the record whether the appellant was explicitly asked to 
provide "any evidence in [his] possession that pertains" to 
his clam (38 C.F.R. § 3.159(b)(1)), as a practical matter the 
Board finds that he has been notified of the need to provide 
such evidence as the aforesaid letters informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
the AOJ.  

The veteran was then informed of the criteria for a higher 
evaluation by way of a letter dated in December 2004.  The 
Board observes that during the pendency of this appeal, on 
March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim. Those five elements 
include: 1) veteran status; 2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection prior to the 
issuance of the October 2004 rating decision, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

While the RO's December 2004 letter was issued after the 
rating decision, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement is harmless 
error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The Board notes that the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice with respect to that 
claim does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim.  Moreover, after the notices were provided, the case 
was readjudicated and a supplemental statement of the case 
was provided to the appellant in July 2006.  

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) in this case, based on the veteran's 
contentions and the communications provided to the veteran by 
the VA over the course of this appeal, he is found to be 
reasonably expected to understand from the notices provided 
what was needed.  In fact, in a January 2005 statement, the 
veteran reported that he received all his treatment for PTSD 
through the VA and those records should be obtained to 
support his claim for an increased evaluation. 

Regarding the duty to assist, SMRs and VA treatment records 
have been obtained and made a part of the file.  The veteran 
has also been accorded multiple VA examinations, the reports 
of which are of record.  He also requested and was provided 
with a hearing at his local RO; the transcript of which is of 
record.  There is no indication in the record that additional 
evidence relevant to the issue decided herein is available 
and not part of the claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An initial disability evaluation of 50 percent, but no 
higher, PTSD, is granted, subject to the law and regulations 
governing the payment of monetary benefits.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


